— In an action to quiet title as to certain parcels of real property, the plaintiff appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated April 16, 1987, which (1) granted the intervenor’s motion to vacate a default judgment which had been entered in the plaintiffs favor and (2) directed that John DePietro and the City of New York be named as defendants-intervenors in the action to quiet title.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court’s determination that John DePietro and the City of New York are necessary parties to the plaintiffs action to quiet title (see, CPLR 1001, 1012 [a] [3]). Accordingly, the court properly directed that DePietro and the City of New York be named intervenor-defendants and that the default judgment which had been entered in favor of the plaintiff be vacated (see, CPLR 5015). Brown, J. P., Lawrence, Weinstein and Balletta, JJ., concur.